United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.B., Appellant
and
DEPARTMENT OF LABOR, MINE, SAFETY &
HEALTH ADMINISTRATION, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Lenin Perez, for the appellant
Office of Solicitor, for the Director

Docket No. 15-1516
Issued: December 4, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 2, 2015 appellant filed a timely appeal of a March 31, 2015 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)(1) and 501.3, the Board has jurisdiction
to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a recurrence of
disability on May 16, 2014 causally related to his February 25, 2013 employment injury.
On appeal, appellant’s representative argues that the medical evidence from appellant’s
attending physician established his claim for a recurrence of disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On February 27, 2013 appellant, then a 63-year-old mine inspector, filed a traumatic
injury claim (Form CA-1) alleging that on February 25, 2013 due to rainy and slippery
conditions he stepped off a curb on the employing establishment premises and twisted his right
knee. On April 25, 2013 OWCP accepted his claim for sprain of the right lateral ligament of the
right knee, sprain of the right medial collateral ligament of the right knee, ligament laxity,
internal derangement of the right knee, and right knee effusion. On May 2, 2013 OWCP
accepted the additional condition of right tear of the medial meniscus in the right knee.
Dr. Paul Maitino, an osteopath, performed surgical arthroscopy of the right knee with
partial medial and lateral meniscectomies on September 23, 2013. Appellant returned to work on
November 25, 2013 in a light-duty position. Dr. Maitino provided work restrictions on
November 18, 2013, included no kneeling, no climbing, and no walking for more than two hours
a day. Appellant accepted a light-duty position with these restrictions which entailed reviewing
inspection reports, shredding documents, telephone calls regarding accident reports, issuing
citations with reports, online training, and reviewing information and reports as they became
available.
Dr. Maitino examined appellant on January 7, 2014 and opined that appellant had
continued arthritic type pain in his right knee. He noted that appellant could walk up to three
hours in an eight-hour day. On February 13, 2014 Dr. Maitino found that appellant had reached
maximum medical improvement and could work eight hours a day. Appellant’s work
restrictions included no squatting and no climbing stairs or ladders.
In a note dated March 20, 2014, Dr. John W. Ellis, a Board-certified family practitioner,
provided work restrictions of no kneeling, bending, stooping, or climbing stairs, as well as
walking only 10 to 15 minutes at a time (or a day). In a separate note dated March 20, 2014, he
noted that appellant’s right knee pain was worsening, that he struggled with everyday activities
and that his knee had continued to deteriorate. Dr. Ellis found appellant totally disabled.
Appellant sought medical treatment from Dr. Vytautas M. Ringus, a Board-certified
orthopedic surgeon on March 27, 2014. Dr. Ringus reviewed appellant’s prior medical
treatment, including x-rays, demonstrating degenerative changes in the medial compartment with
bone on bone. He noted that appellant was in obvious pain, with an antalgic gait, moderate
effusion, patellofemoral crepitus, and tenderness. Dr. Ringus found pseudo-valgus laxity with
negative drawer signs. He opined that appellant’s initial injury was caused from his employment
incident and that his current pain was from that injury as well as an aggravation of his underlying
arthritis. Dr. Ringus agreed with appellant’s current work restrictions.
Dr. Ellis had indicated on April 17, 2014 that appellant could work within his restrictions,
but on May 15, 2014 he found that appellant’s symptoms had continued to worsen since his
return to work. Appellant’s right knee demonstrated swelling, instability, and laxity. Dr. Ellis
found that appellant’s conditions had worsened since his return to work and that he was totally
disabled requiring further medical treatment. He noted, “[Appellant] would be a danger to
himself and his coworkers if he tried to work with the worsening of the symptoms and
conditions.”

2

In a letter dated May 20, 2014, OWCP noted that appellant stopped work on May 16,
2014 and informed him of his burden to establish a recurrence of disability due to his accepted
employment injuries. It requested additional factual and medical evidence and allowed him 30
days for a response.
Dr. Ringus examined appellant on May 28, 2014 and noted that appellant’s knee was
giving out and giving way, particularly when going up and down stairs. Appellant stated that his
knee was more painful with more weakness, locking, catching, and popping. He feared that if he
returned to mine duty he had the potential to fall, hurt himself, or hurt others. Appellant reported
pain when he sat which was unbearable. Dr. Ringus found severe crepitus and tenderness, but no
laxity. Appellant demonstrated a positive McMurray’s sign. Dr. Ringus noted, “At this point,
with the amount of instability that he has in his knee from the degenerative changes and from the
ligamentous injury, as well as a meniscal injury, I am not sure he is able to work without
restrictions in any real functional capacity because of both the pain, because of risk to himself
and others, or he might fall or fall on top of someone else and he is quite a big gentleman.” In
regard to light-duty work, appellant informed Dr. Ringus that appellant could not perform office
tasks for longer than two or three hours without his knee becoming exceedingly painful.
Dr. Ringus conceded this, based on the amount of damage that appellant had in his knee, and
concluded, “I am really not sure he could return to any sort of work duty with the amount of pain
that he is having right now, either limited or full....” He noted that the only treatment available
for appellant was a total knee replacement.
On June 12, July 10, August 7, September 4, October 7, and November 4, 2014 Dr. Ellis
found that appellant was totally disabled and in need of further treatment.
In a letter dated June 20, 2014, the employing establishment proposed to remove
appellant from his federal employment because he could no longer perform the duties of his
date-of-injury position and was not fit for duty.
Appellant noted that following his accepted employment injury and surgery he was
experiencing throbbing pain and weakness in the right knee.
In response to questions from OWCP, the employing establishment stated on
September 4, 2014, that appellant’s limited-duty job was no longer available to him.
In his August 7, 2014 report, Dr. Ellis described appellant’s history of injury. He noted
that following appellant’s surgery and return to work his condition had worsened. Dr. Ellis
noted that extended walking, standing, and sitting increased appellant’s symptoms. He opined
that appellant was temporarily totally disabled. Dr. Ellis diagnosed partial medial and lateral
meniscectomy and degenerative arthritis of the right knee. He opined that it was more probable
than not that appellant’s conditions arose in the course of his employment. Dr. Ellis concluded
that appellant, with his worsening symptoms and conditions, would be a danger to himself and
his coworkers if he tried to work.
By decision dated November 17, 2014, OWCP denied appellant’s claim for recurrence
finding that he had failed to submit the necessary medical opinion evidence sufficient to establish

3

a change in the nature and extent of his injury-related condition such that he could no longer
perform the duties of his light-duty position.
Dr. Ellis submitted a work capacity evaluation dated December 4, 2014 finding that
appellant was totally disabled. In a note dated December 29, 2014, he noted that appellant had
problems with extended walking and standing, including increased symptoms and pain. On
January 17, 2015 Dr. Ellis again opined that appellant was totally disabled.
In a report dated January 27, 2015, Dr. Ellis described appellant’s history of injury and
medical treatment. He opined that the injection performed by Dr. Ringus on April 16, 2014 did
not improve appellant’s condition or symptom. Dr. Ellis noted that appellant’s symptoms and
pain in the right knee had continued to worsen. He found that extended walking, standing, and
sitting increased his symptoms. Dr. Ellis diagnosed partial medial and lateral meniscectomy and
degenerative arthritis of the right knee. He opined that appellant’s condition was due to his
employment. Dr. Ellis found that having to sit for an entire day caused an increase in his
stiffness, swelling, pain, and decreased range of motion of the right knee.
Appellant requested reconsideration on March 11, 2014. He alleged that, following
surgery, he developed arthritis in his right knee which was not there prior to the injury.
Appellant stated that he sought to return to work in a light-duty capacity and was being punished
for returning to work. He stated that the employing establishment did not have a permanent
light-duty position.
By decision dated March 31, 2015, OWCP denied modification of its November 17, 2014
decision as the medical evidence did not establish a change in the nature and extent of
appellant’s injury-related condition such that he could no longer perform the duties of his lightduty position.
LEGAL PRECEDENT
A recurrence of disability means an inability to work after an employee has returned to
work, caused by a spontaneous change in a medical condition which had resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. This term also means an inability to work that takes place when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
or her work-related injury or illness is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed his or her established physical limitations.2
When an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence of
record establish that he or she can perform the light-duty position, the employee has the burden
to establish by the weight of the reliable, probative, and substantial evidence a recurrence of total
disability and show that he cannot perform such light duty. As part of this burden, the employee

2

20 C.F.R. § 10.5(x).

4

must show a change in the nature and extent of the injury-related condition or a change in the
nature and extent of the light-duty requirements.3
Findings on examination are generally needed to support a physician’s opinion that an
employee is disabled for work. When a physician’s statements regarding an employee’s ability to
work consist only of repetition of the employee’s complaints that he or she hurt too much to
work, without objective findings of disability being shown, the physician has not presented a
medical opinion on the issue of disability or a basis for payment of compensation.4
Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.5 Rationalized medical evidence is medical
evidence which includes a physician’s detailed medical opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant.6 Neither the fact that a disease or
condition manifests itself during a period of employment, nor the belief that the disease or
condition was caused or aggravated by employment factors or incidents is sufficient to establish
causal relationship.7
ANALYSIS
The Board finds that appellant has not submitted the necessary medical opinion evidence
sufficient to establish a recurrence of total disability beginning May 16, 2014 causally related to
his February 25, 2013 employment injury. Appellant has not alleged a change in the nature and
extent of his light-duty job requirements. Rather, he alleges a change in his injury-related
condition following his return to light-duty work.
OWCP accepted appellant’s claim for sprain of the right lateral ligament of the right
knee, sprain of the right medial collateral ligament of the right knee, ligament laxity, internal
derangement of the right knee, right knee effusion, and right tear of the medial meniscus in the
right knee. Dr. Maitino performed an arthroscopy with partial medial and lateral meniscectomies
of the right knee on September 23, 2013. Appellant returned to work on November 25, 2013
with restrictions of no kneeling, no climbing, and no walking for more than two hours a day.
Dr. Maitino found on February 13, 2014 that appellant could work eight hours a day with no
squatting and no climbing stairs or ladders. Appellant continued to perform his light-duty

3

Terry R. Hedman, 38 ECAB 222 (1986).

4

Id.

5

Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Dennis M. Mascarenas, 49 ECAB 215 (1997).

5

position for almost five months until March 20, 2014, when Dr. Ellis opined that appellant was
totally disabled due to worsening right knee pain.
Contrary to appellant’s representative’s argument on appeal the Board finds that
Dr. Ellis’ reports are insufficient to meet appellant’s burden of proof to establish total disability.
On March 20, 2014 Dr. Ellis did not provide an explanation of any specific change in appellant’s
employment-related condition resulted in his disability for work. Instead, he merely repeated
appellant’s statements that he hurt too much to work.
On May 15, August 7, 2014, and January 27, 2015 Dr. Ellis noted that appellant’s
symptoms had continued to worsen. He found that appellant was totally disabled requiring
further medical treatment. Dr. Ellis opined that it was more probable than not that appellant’s
conditions arose in the course of his employment. He noted that appellant would be a danger to
himself and his coworkers if he tried to work with his worsening symptoms and conditions.
Dr. Ellis further noted that having to sit for an entire day caused an increase in appellant’s
stiffness, swelling, pain, and decreased range of motion of the right knee. The Board finds that
Dr. Ellis did not note any specific change in appellant’s diagnosis or provide explanation of why
and how his symptoms would worsen due to his accepted employment injury. As Dr. Ellis did
not clearly describe a change in the nature and extent of appellant’s employment-related
condition resulting in total disability, his reports are insufficient to meet appellant’s burden of
proof in establishing a recurrence of total disability on or after May 16, 2014.
Dr. Ringus examined appellant on March 27, 2014 and noted fear-of-future injury, that
appellant was in obvious pain, with an antalgic gait, moderate effusion, patellofemoral crepitus,
and tenderness. He opined that appellant’s current pain was from his employment injury as well
as an aggravation of his underlying arthritis. Dr. Ringus agreed with appellant’s current work
restrictions, but did not provide a statement of what those restrictions were. This report is
insufficient to establish that appellant was totally disabled on or after March 16, 2014 as
Dr. Ringus did not specify appellant’s work restrictions and did not provide medical reasoning
explaining why he believed appellant was totally disabled due to the accepted conditions.
In his May 28, 2014 report, Dr. Ringus repeated appellant’s statements that his knee was
giving out, that his knee was more painful with more weakness, locking, catching, and popping
and that appellant had unbearable pain when he sat. He relied on appellant’s complaints of knee
pain rather than providing objective findings or test results to support a change in the nature and
extent of appellant’s injury-related condition. Without clear findings supporting a change in the
nature and extent of appellant’s right knee condition, Dr. Ringus’ report is insufficient to meet
appellant’s burden of proof to establish a recurrence of disability.
The Board thus finds that the medical evidence in the record is insufficient to establish a
recurrence of disability on March 16, 2014 due to his accepted employment injury.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

6

CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a recurrence of
total disability on or after May 16, 2014 causally related to his February 25, 2013 employment
injury.
ORDER
IT IS HEREBY ORDERED THAT the March 31, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 4, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

7

